                                                                 Case 2:19-cv-01749-APG-EJY Document 25 Filed 05/08/20 Page 1 of 3



                                                             1   Alex L. Fugazzi
                                                                 Nevada Bar No. 9022
                                                             2   Tanya N. Lewis
                                                                 Nevada Bar No. 8855
                                                             3   SNELL & WILMER L.L.P.
                                                                 3883 Howard Hughes Parkway
                                                             4   Suite 1100
                                                                 Las Vegas, Nevada 89169
                                                             5   Telephone: 702.784.5200
                                                                 Facsimile: 702.784.5252
                                                             6   Email: afugazzi@swlaw.com
                                                                        tlewis@swlaw.com
                                                             7
                                                                 Attorneys for Defendant Wells Fargo Bank, N.A.
                                                             8
                                                                                                UNITED STATES DISTRICT COURT
                                                             9
                                                                                                       DISTRICT OF NEVADA
                                                            10

                                                            11
                                                                 UNITED STATES OF AMERICA,
                                                            12                                                         Case No. 2:19-cv-01749-APG-EJY
             3 8 83 Howard Hug he s Parkway, Suite 11 0 0




                                                                                         Plaintiff,
Snell & Wilmer




                                                            13                                                        STIPULATION AND ORDER FOR
                      Las Ve g as, Ne vada 89169




                                                                 vs.                                                  DISMISSAL OF WELLS FARGO
                           LAW OFFICES


                            7 0 2 .7 8 4 .5 2 00




                                                            14                                                        BANK, N.A. WITH PREJUDICE
                                   L.L.P.




                                                                 BRANDON A. JHUN; ELSKE VAN
                                                            15   HEMERT; LN MANAGEMENT LLC SERIES
                                                                 7241 BROOK CREST; WELLS FARGO
                                                            16   BANK, N.A.,

                                                            17                           Defendants.

                                                            18
                                                                          Pursuant to Local Rule 7-1 and 7-2 and Federal Rule 41(a)(2), Plaintiff United States of
                                                            19
                                                                 America (“United States”), Defendant LN Management LLC Series 7241 Brook Crest (“LN
                                                            20

                                                            21   Management”), and Defendant Wells Fargo Bank, N.A. (Wells Fargo) 1 (collectively, the

                                                            22   “Parties”), through their respective counsel, hereby stipulate and agree as follows:

                                                            23   1. This is a civil action brought by the United States, seeking, among other relief, to reduce to
                                                            24
                                                                       judgment the outstanding federal income tax assessments against BRANDON A. JHUN and
                                                            25
                                                                       ELSKE VAN HEMERT for tax years 2008-2010; and to foreclose federal tax liens on a
                                                            26

                                                            27
                                                                 1
                                                                   Judgment was previously entered against Defendant Jhun on February 18, 2020. Judgment was
                                                            28   previously entered against Defendant Van Hemert on February 28, 2020.
                                                                 Case 2:19-cv-01749-APG-EJY Document 25 Filed 05/08/20 Page 2 of 3



                                                             1      parcel of real property located in Clark County, commonly known as 7241 Brook Crest
                                                             2      Avenue, Las Vegas, Nevada 89131, County Assessor Parcel Number 125-15-313-002 (the
                                                             3
                                                                    Real Property). The legal description of the property is:
                                                             4
                                                                                PARCEL ONE (1):
                                                             5                  LOT NINETEEN (19) IN BLOCK THREE (3) OF AMENDED PLAT OF
                                                                                A PORTION OF SALTCREEK, AS SHOWN BY MAP THEREOF ON
                                                             6                  FILE IN BOOK 92 OF PLATS, PAGE 20, IN THE OFFICE OF THE
                                                             7                  COUNTY RECORDER OF CLARK COUNTY, NEVADA.

                                                             8                  PARCEL TWO (2):
                                                                                A NON-EXCLUSIVE EASEMENT FOR INGRESS, EGRESS AND
                                                             9                  ENJOYMENT IN AND TO THE ASSOCIATION PROPERTY AS SET FORTH
                                                                                IN THE DECLARATION OF COVENANTS, CONDITIONS AND
                                                            10                  RESTRICTIONS FOR SALTCREEK A COMMON INTEREST COMMUNITY,
                                                                                RECORDED DECEMBER 16, 1999 IN BOOK 991216 AS DOCUMENT NO.
                                                            11                  00827, AS THE SAME MAY FROM TIME TO TIME BE AMENDED AND/OR
                                                                                SUPPLEMENTED IN THE OFFICE OF THE COUNTY RECORDER OF
                                                            12                  CLARK COUNTY, NEVADA, WHICH EASEMENT IS APPURTENANT TO
             3 8 83 Howard Hug he s Parkway, Suite 11 0 0




                                                                                PARCEL ONE(1).
Snell & Wilmer




                                                            13
                      Las Ve g as, Ne vada 89169




                                                                 2. Wells Fargo was named as a defendant pursuant to 26 U.S.C. § 7403(b) because it may claim
                           LAW OFFICES


                            7 0 2 .7 8 4 .5 2 00




                                                            14
                                   L.L.P.




                                                                    an interest in the Real Property. In this lawsuit, the United States does not seek any monetary
                                                            15

                                                            16      recovery from Wells Fargo.

                                                            17   3. Wells Fargo filed its answer on January 13, 2020. [ECF No. 14.]

                                                            18   4. Wells Fargo disclaims any interest in the Real Property or any funds that may be generated
                                                            19
                                                                    from the sale of the Real Property.
                                                            20
                                                                 5. LN Management agrees to dismiss any claims it has or could have brought against Wells
                                                            21
                                                                    Fargo.
                                                            22
                                                                 6. Each party is to bear its own costs and fees associated with this litigation.
                                                            23

                                                            24      WHEREFORE, the Parties hereby stipulate and request that the Court approve Wells Fargo’s

                                                            25   disclaimer of interest, and dismiss Wells Fargo from this action, with prejudice.
                                                            26
                                                                      IT IS SO ORDERED.
                                                            27                                                        _____________________________
                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                            28
                                                                                                                       Dated: May 8, 2020.
                                                                                                                -2-
                                                                 Case 2:19-cv-01749-APG-EJY Document 25 Filed 05/08/20 Page 3 of 3



                                                             1
                                                                   Dated this 8th day of May, 2020.               Dated this 8th day of May, 2020.
                                                             2
                                                                   RICHARD E. ZUCKERMAN                           SNELL & WILMER L.L.P.
                                                             3     Principal Deputy Assistant Attorney General
                                                                                                                  By: /s/ Tanya N. Lewis
                                                             4
                                                                   By: /s/ Boris Kukso                            Amy F. Sorenson, Esq. (NV Bar No. 12495)
                                                             5     BORIS KUKSO                                    Alex L. Fugazzi, Esq. (NV Bar No. 9022)
                                                                   Trial Attorney, Tax Division                   Tanya N. Lewis, Esq. (NV Bar No. 8855)
                                                             6     U.S. Department of Justice                     3883 Howard Hughes Parkway, Suite 1100
                                                                   PO Box 683                                     Las Vegas, NV 89169
                                                             7     Washington DC 20044
                                                                   202-353-1857                                   Attorneys for Defendant Wells Fargo Bank,
                                                             8     Boris.kukso@usdoj.gov                          N.A.

                                                             9     Attorneys for the United States

                                                            10     (electronic signature affixed with
                                                                   permission)
                                                            11

                                                            12     Dated this 8th day of May, 2020.
             3 8 83 Howard Hug he s Parkway, Suite 11 0 0




                                                                   LAW OFFICES OF KERRY FAUGHNAN
Snell & Wilmer




                                                            13
                      Las Ve g as, Ne vada 89169
                           LAW OFFICES


                            7 0 2 .7 8 4 .5 2 00




                                                            14     By: /s/ Kerry P. Faughnan
                                   L.L.P.




                                                                   Kerry P. Faughnan, Esq. (NV Bar No.
                                                            15     12204)
                                                                   P.O. Box 335361
                                                            16     North Las Vegas, Nevada 89086
                                                            17     Attorney for Defendant LN Management
                                                                   LLC Series 7241 Brook Crest
                                                            18
                                                                   (electronic signature affixed with
                                                            19     permission)
                                                            20

                                                            21
                                                                                                           ORDER
                                                            22

                                                            23         IT IS SO ORDERED this            day of ________________, 2020.
                                                            24

                                                            25                                                    ____________________________________
                                                                                                                  ANDREW P. GORDON
                                                            26                                                    United States District Court Judge
                                                            27

                                                            28

                                                                                                            -3-
